Opinion of the Court
Per Curiam:
We granted review in these cases to determine whether evidence of a previous conviction by special court-martial was properly admitted because the appellants were not represented at such special courts-martial by a professional lawyer. Chief Judge Dar-den and Judge Quinn, for the reasons set forth in their separate opinions in United States v Alderman, 22 USCMA 298, 46 CMR 298 (May 25, 1973), would hold that such evidence is admissible. Accordingly, the decision of the U. S. Army Court of Military Review in each of these cases is affirmed.
Judge Duncan dissents for the . reasons set forth in his separate opinion in United States v Henry, 22 USCMA 328, 46 CMR 328 (June 8, 1973).